DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/18/2022 has been entered.  Claims 33-34, 52 have been amended,   Claim 35 has been cancelled, and Claim 53 has been added.  Claims 33-34, 36-53 are currently pending in the application.  The amendment overcomes the claim objection previously set forth in the Non-Final Office Action of 11/5/2021.

Response to Arguments
The drawings filed 6/18/2020 are objected to because the “lens”, “memory device”, “piping system”, and “fan” are not shown.  As stated in 37 CFR 1.83(a), “the drawing in a nonprovisional application must show every feature of the invention specified in the claims” (see MPEP 608.02(d)).  The “lens” in Claim 41 and the “memory device” in Claim 42 are structural features of the invention and must be shown in the drawings.  Further, insufficient support in the drawings has been provided for the “piping system” in Claim 43 and the “fan” in Claim 44 as only the “cooling system” is illustrated in Fig. 9.  While the “fan” and “cooling system” are listed in Specification paragraph [0055] as possible cooling elements, this recitation is not sufficient to consider these elements to be illustrated as a part of the cooling system.  Please see the drawing objections below.
Claim limitations “heat dissipation system” in Claim 33, “biasing element” in Claim 36, “memory device” in Claim 42, and “temperature control system” in Claim 45 have been interpreted under 35 U.S.C. 112(f) in the Non-Final Office Action of 11/5/2021.  With the amendment to Claim 33, the “heat dissipation system” is recited to “include[s] a first thermal pad…” which provides sufficient structure to overcome the interpretation under 35 U.S.C. 112(f).  
Applicant asserts that the “biasing element” in Claim 36, the “memory device” in Claim 42, and the “temperature control system” in Claim 45 are modified by sufficient structure, material, or acts for 
The “memory device” recited in Claim 42 is not similar to the terms “modernizing device” and “computing unit” found not to invoke 35 U.S.C. 112(f) because each of the precedential terms read in light of the Specification “connoted sufficient, definite structure to one of skill in the art” (see MPEP 2181(I)(A)).  Specification paragraph [0058] of the present application recites a number of devices with widely variable structures that can possibly be used as the “memory device”, and specifies that the device may further be an “other storage device”.  This description does not constitute “sufficient, definite structure” required to preclude interpretation under 35 U.S.C. 112(f).  Therefore, the interpretation under 35 U.S.C. 112(f) is upheld for each of these elements.
Further, the “manipulator assembly” in Claim 33 invokes 35 U.S.C. 112(f) because the limitation includes a generic placeholder term modified by functional language and is not modified by sufficient structure, material, or acts for performing the claimed function (see MPEP 2181(I)).  Please see the interpretation under 35 U.S.C. 112(f) below.

Applicant’s arguments, see pages 5-12, filed 1/18/2022, with respect to the rejection(s) of claim(s) 33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding wherein the heat dissipation system includes a first thermal pad thermally coupled to the LED, U.S. 8,622,896 B1 by Termanini (hereinafter “Termanini”) discloses an endoscope imaging apparatus in which LED light source 5 is embedded in light source base 6 providing a coupling between 
Regarding the second thermal pad and manipulator assembly, it is unclear if the “second thermal pad” and the “manipulator assembly” are positively recited in Claim 33, rendering the claim indefinite.  Please see the rejection under 35 U.S.C. 112(b) below.
Termanini does not disclose wherein the first thermal pad interfaces with a second thermal pad coupled to a manipulator assembly that controls movement of the elongate flexible shaft.  However, US 20160213239 A1 by Fujii (hereinafter “Fujii”) discloses an endoscope system 1 which includes a heat dissipation line 33 and a light guide 23 arranged in the distal end.  The heat dissipation line 33 dissipates heat in the distal end including to the conductive light guide 23.  An actuator unit 40 conducts heat in the distal end of the endoscope and allows for the transmission of magnetic force to a movable lens barrel in the distal end to control the motion.
Arguments regarding the applicability of US 20140107496 A1 by Hellstrom et al. (hereinafter “Hellstrom”) and US 20080208006 A1 by Farr (hereinafter “Farr”) to the limitations of Claim 33 are considered moot given the new grounds of rejection. 
Regarding the biasing element, Farr discloses thermal base 706 and heat slug 708 connected by joint 707.  The joint 707 is arranged at connection portion of thermal base 706 and heat slug 708 such that an applied force, such as the mechanical force disclosed by Farr, would cause the joint 707 to exert a force on both the base and slug components at the contact surface.  As detailed above, the contact between the first and second thermal pads and manipulator assembly are disclosed by Termanini in view of Fujii.  Fujii further discloses first and second permanent magnets 41 and 42 which generate magnetic force in actuation unit 40.  Arguments regarding the applicability of US 20130066304 A1 by Belson et al.  (hereinafter “Belson”) are considered moot given the new grounds of rejection.
Regarding the coupling for optically coupling an elongate optical fiber to the LED, Applicant asserts that the coupling 14 in JP 2001008885 A by Wenzel et al. (hereinafter “Wenzel”) does not couple the fiber bundle to the light source.  However, the coupling 14 is not relied upon in the rejection of Claim 39.  Wenzel discloses the connection between light source 20 and optical transmission fiber bundle 4 
Regarding the temperature control system, US 20080319376 A1 by Wilcox et al. (hereinafter “Wilcox”) discloses a catheter 10 with ultrasound assembly 42 and LEDs 200 in a tubular body 12 of the catheter.  The device includes temperature sensors 20 located near the LEDs 200 that are coupled to temperature measurement devices 76 to determine the temperature at the locations of the temperature sensors.  Further, the power to the ultrasound assembly 42 and connected LEDs 200 can be adjusted to maintain an appropriate temperature.  Applicant asserts that the temperature in Wilcox is not located “near the LED”.  However, the term “near” has not been defined with specificity in regards to the location of the temperature control system in the present invention.  The temperature sensors 20 and the assembly 42 which receives power are arranged near the LEDs in the radial direction as illustrated in Fig. 9B of Wilcox.
Additional arguments regarding the dependent claims are considered moot given the new grounds of rejections for independent claim 33.  Please see the rejections under 35 U.S.C. 103 below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
“lens” in Claim 41
“memory device” in Claim 42
“piping system” in Claim 43
“fan” in Claim 44
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“manipulator assembly” in Claim 33
“biasing element” in Claim 36
“memory device” in Claim 42
“temperature control system” in Claim 45
Structural support has been provided in Specification paragraph [0029] for the “manipulator assembly”, in paragraph [0055] for the “temperature control system”, in paragraph [0056] for the “biasing element”, and in paragraph [0058] for the “memory device”.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34, 36-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “wherein the first thermal pad interfaces with a second thermal pad coupled to a manipulator assembly”.  It is unclear if the “second thermal pad” and the “manipulator assembly” are positively recited in the claim.  The limitation is indefinite because it cannot be determined if these 
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33, 38, 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,622,896 B1 by Termanini (hereinafter “Termanini”) in view of US 20160213239 A1 by Fujii (hereinafter “Fujii”).
Regarding Claim 33, Termanini discloses an imaging instrument (endoscope imaging apparatus; Col 5, lines 6-8 and Claim 1) comprising: a housing coupled to a proximal end (cooling chamber 7 at the proximal end of arthroscope 1); a light emitting diode (LED) within the housing (LED light source 5); and a heat dissipation system in thermal communication with the LED to transfer heat produced by the LED away from the housing (cooling fluid flows past LED light source 5 to reduce excess heat; Col 3, lines 48-61; Fig. 2), wherein the heat dissipation system includes a first thermal pad thermally coupled to the LED (LED light source 5 embedded in light source base 6; Col 3, lines 48-61; Fig. 2).
Termanini does not disclose an elongate flexible shaft or a camera disposed at a distal end of the elongate flexible shaft, or wherein the first thermal pad interfaces with a second thermal pad coupled to a manipulator assembly that controls movement of the elongate flexible shaft.  However, Fujii discloses an endoscope system 1 with distal end portion 14 as shown in Fig. 4.  A bending portion 15 includes pieces in predefined positions, such as bending rubber 15g arranged on the exterior of the tubular body ([0050-51]; Figs. 3-4).  Additionally, the endoscope system 1 includes a heat dissipation line 33 and a light guide 23 arranged in the distal end.  The heat dissipation line 33 dissipates heat in the distal end including to the light guide 23, which is made of a material such as copper having a higher heat conductivity than the 
Regarding Claim 38, Termanini as modified by Fujii discloses the imaging instrument of claim 33.  Termanini further discloses wherein the housing includes: a chamber (hollow space 42 in cooling chamber 7; Col 3, lines 48-61); and a leak test port in fluid communication with the chamber (inflow port 14 provides fluid to the cooling chamber 7 and hollow space 42, the fluid then flowing through outlet port 11.  This fluid connection provides pressure to the cooling chamber 7, and ports 14 and/or 11 could be used to detect leaks; Col 4, lines 4-19; Fig. 2).  
Regarding Claim 43, Termanini as modified by Fujii discloses the imaging instrument of claim 33.  Termanini further discloses wherein the heat dissipation system includes a piping system for circulating a fluid coolant (fluid passes through hollow portion 42 to cool LEDs 5, then through irrigation channel 20 to the distal end; Col 3, lines 48-61; Figs. 2, 6).

Claims 34, 36-37, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Termaini in view of Fujii as applied to claim 33 above, and further in view of US 20080208006 A1 by Farr (hereinafter “Farr”).
Regarding Claim 34, Termanini as modified by Fujii discloses the imaging instrument of claim 33. Modified Termanini does not disclose the thermal pad being thermally coupled to the LED by heat sink grease.  However, Farr discloses a tubular insertion device with an illumination module including an LED array 702 on LED substrate 704 and LED thermal base 706.  Thermal grease can be used to connect the components as shown in Figs. 14a-b ([0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat dissipation system disclosed by Termanini with the heat sink grease disclosed by Farr with the benefit of creating an intimate and effective thermal communication between the components (Farr [0099]).
Claim 36, Termanini as modified by Fujii and Farr discloses the imaging instrument of claim 34.  Modified Termanini does not disclose the instrument further comprising a biasing element configured to apply a force to bias the first thermal pad into contact with the second thermal pad.  However, Farr discloses a tubular insertion device with an illumination module including LED thermal base 706 and heat slug 708 connected by joint 707.  The joint 707 seals the elements together in combination with a thermal paste or epoxy.  Mechanical force can also be provided to guarantee the seal ([0076]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat dissipation system disclosed by Termanini with the joint element disclosed by Farr with the benefit of providing strong thermal connection between components (Farr [0076]).
Regarding Claim 37, Termanini as modified by Fujii and Farr discloses the imaging instrument of claim 36.  Termanini does not disclose wherein the biasing element is a permanent magnet.  However, Fujii discloses an actuator unit 40 conducts heat in the distal end of the endoscope and allows for the transmission of magnetic force to a movable lens barrel ([0070-71]).  The actuator unit 40 includes first and second permanent magnets 41 and 42 which generate magnetic force in the distal end of the endoscope ([0080-81]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Termanini with the configuration disclosed by Fujii with the benefit of improving the heat capacity and workability of the device (Fujii [0061]).    
Regarding Claim 53, Termanini as modified by Fujii and Farr discloses the imaging instrument of claim 36.  Termanini does not disclose wherein the biasing element includes a magnet housed within the first or second thermal pad.  However, Fujii discloses an actuator unit 40 conducts heat in the distal end of the endoscope and allows for the transmission of magnetic force to a movable lens barrel ([0070-71]).  The actuator unit 40 includes first and second permanent magnets 41 and 42 which generate magnetic force in the distal end of the endoscope ([0080-81]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Termanini with the configuration disclosed by Fujii with the benefit of improving the heat capacity and workability of the device (Fujii [0061]).    

Claims 39-40, 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Termanini in view of Fujii as applied to claim 33 above, and further in view of JP 2001008885 A by Wenzel et al. (hereinafter “Wenzel”).
Regarding Claim 39, Termanini as modified by Fujii discloses the imaging instrument of claim 33.  Modified Termanini does not disclose wherein the housing includes a coupling for optically coupling an elongate optical fiber to the LED.  However, Wenzel discloses an electronic endoscope in which light source 20 is coupled to optical transmission fiber bundle 4 (alternately labeled 4’), as shown in Fig. 1 ([0019]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by Termanini with the benefit of easily configuring the light coupling for transmission (Wenzel [0007]).
Regarding Claim 40, Termanini as modified by Fujii and Wenzel discloses the imaging instrument of claim 39.  Termanini further discloses the LED 5 in optical communication with the proximal end via optical cone 9 (Figs. 2, 5).
Modified Termanini does not disclose an elongate optical fiber, a ferrule, or a fiber stand.  However, Wenzel discloses an electronic endoscope in which camera 5 is connected to optical video line 9 as shown in Fig. 1.  Video line 9 passes through the coupling portion where screw ring 10 connects to the connecting body 14 and is denoted on the proximal side as 9’.  The video line further connects to the proximal side of the optical transmission fiber bundle 4’, providing optical communication between the distal and proximal ends ([0012-17]).  Optical transmission fiber bundle 4’ further connects to the light source 20 ([0019]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by modified Termanini with the coupling disclosed by Wenzel with the benefit of providing a mechanical connection for optical and supply elements that allows for a compact structure (Wenzel [0006]).
Regarding Claim 46, Termanini as modified by Fujii discloses the imaging instrument of claim 33.  Modified Termanini does not disclose wherein the elongate flexible shaft is coupled at a distal end of the elongate flexible shaft to a rigid distal tubular portion.  However, Wenzel discloses an electronic endoscope in which connecting cable 12 (having a flexible body as shown in Fig. 1) is connected at the distal end to shaft pipe 2 ([0014-15]).  It would have been obvious to one of ordinary skill in the art before 
Regarding Claim 47, Termanini as modified by Fujii and Wenzel discloses the imaging instrument of claim 46.  Modified Termanini does not disclose wherein the camera is bonded to the rigid distal tubular portion.  However, Wenzel discloses an electronic endoscope in which video camera 5 is fixed at the distal end of shaft pipe 2 ([0012]; Fig. 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by Termanini with the shaft configuration disclosed by Wenzel with the benefit of easily configuring the light coupling for transmission (Wenzel [0007]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Termanini in view of Fujii as applied to claim 33 above, and further in view of US 20140107496 A1 by Hellstrom et al. (hereinafter “Hellstrom”).
Regarding Claim 41, Termanini as modified by Fujii discloses the imaging instrument of claim 33.  Termanini further discloses wherein the housing includes a lens disposed between the LED and a proximal end (one of Hopkins lenses 2; Col 4, lines 4-7; Fig. 2) and coupled to the camera (Hopkins lenses 2 are optically coupled to camera 37 via optical cone 9 (Figs. 2, 5).
Termanini does not disclose an elongate optical fiber or the lens being coupled at a distal end of the elongate optical fiber.  However, Hellstrom discloses a flexible catheter having a fiber optics bundle 21 with camera lens 22 attached at the distal end ([0066]; Fig. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by Termanini with the optical fiber configuration disclosed by Hellstrom with the benefit of keeping the fiber optic elements clean (Hellstrom [0066]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Termanini in view of Fujii as applied to claim 33 above, and further in view of US 20170086938 A1 by Mak et al. (hereinafter “Mak”).
Claim 42, Termanini as modified by Fujii discloses the imaging instrument of claim 33.  Termanini discloses the instrument further comprising a memory device within the housing (data receptacle 47 with camera data plug 44; Col 4, line 64- Col 5, line 5; Fig. 5).
Termanini does not disclose the memory device configured to store authentication information or use count information.  However, Mak discloses a rigid surgical instrument containing data storage 342 which includes identification data 350 for identifying one or more medical instruments 360 ([0078]; Fig. 3B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the memory disclosed by Termanini with the identification information disclosed by Mak with the benefit of customizing configuration parameters for the medical instruments (Mak [0078]). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Termanini in view of Fujii as applied to claim 33 above, and further in view of US 20190029508 A1 by Tabata et al. (hereinafter “Tabata”).
Regarding Claim 44, Termanini as modified by Fujii discloses the imaging instrument of claim 33.  Modified Termanini does not disclose wherein the heat dissipation system includes a fan.  However, Tabata discloses an endoscope system 10 with a light source device 100 containing light sources 103 and a cooler 180.  The cooler can be a fan which provides wind to cool the air surrounding the heat release portion 175 ([0084]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat dissipation system disclosed by Termanini with the benefit of improving the heat transmission efficiency from a heat release portion (Tabata [0084]).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Termanini in view of Fujii as applied to claim 33 above, and further in view of US 20080319376 A1 by Wilcox et al. (hereinafter “Wilcox”).
Regarding Claim 45, Termanini as modified by Fujii discloses the imaging instrument of claim 33.  Modified Termanini does not disclose wherein the heat dissipation system includes a temperature control system for monitoring temperature near the LED and controlling a current to the LED responsive to the monitored temperature near the LED.  However, Wilcox discloses a catheter 10 with ultrasound assembly .  

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Termanini in view of Fujii and Wenzel as applied to claim 46 above, and further in view of Farr.
Regarding Claim 48, Termanini as modified by Fujii and Wenzel discloses the imaging instrument of claim 46.  Modified Termanini does not disclose wherein the rigid distal tubular portion is thermally bonded to the elongate flexible shaft.  However, Farr discloses a tubular insertion device with an illumination module including an LED array 702 on LED substrate 704 and LED thermal base 706.  Thermal grease can be used to connect the components as shown in Figs. 14a-b ([0099]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by Termanini with the thermal bond disclosed by Farr with the benefit of creating an intimate and effective thermal communication between the components (Farr [0099]).

Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Termanini in view of Fujii as applied to claim 33 above, and further in view of Hellstrom and US 20090024141 A1 by Stahler et al. (hereinafter “Stahler”).
Regarding Claim 49, Termanini as modified by Fujii discloses the imaging instrument of claim 33.  Modified Termanini does not disclose a structure, the elongate flexible shaft slidably inserted into a main lumen of a catheter, or a plurality of flat surfaces.  However, Hellstrom discloses inner sleeve 51 which can be inserted into catheter sleeve 1.  Mounting block 30 positioned around inner sleeve 51 has a flat surface that prevents axial rotation of the sleeve within the catheter sleeve 1 ([0068, 86-89]; Figs. 18, 
Further, Stahler discloses flexible catheter members 103 and 105 connected in a keying arrangement.  Rigid section 117 of member 103 is inserted into sheath member 105 according to the arrangements shown in Figs. 11C-H having a plurality of flat surfaces ([0098]; Figs. 11B-H).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by Termanini with the keying arrangement disclosed by Stahler with the benefit of reducing or eliminating slippage between elements (Stahler [0098]).
Regarding Claim 50, Termanini as modified by Fujii, Hellstrom, and Stahler discloses the imaging instrument of claim 49.  Modified Termanini does not disclose first and second key portions.  However, Hellstrom discloses inner sleeve 51 which can be inserted into catheter sleeve 1.  Mounting block 30 positioned around inner sleeve 51 has a flat surface that prevents axial rotation of the sleeve within the catheter sleeve 1 ([0068, 86-89]; Figs. 18, 19C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by Termanini with the shaft configuration disclosed by Hellstrom with the benefit of a clear resulting image to be interpreted by the operator (Hellstrom [0086]).
Further, Stahler discloses many interlocking portions 205 along a longitudinal axis of sheath catheter 102 which are connected to prevent rotation relative to the surrounding segments ([0113]; Fig. 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by Termanini with the locking portions disclosed by Stahler with the benefit of providing enhanced rigidity and decreasing compressive forces on the device (Stahler [0113]).
Regarding Claim 51, Termanini as modified by Fujii, Hellstrom, and Stahler discloses the imaging instrument of claim 49.  Modified Termanini does not disclose at least three flat surfaces of the structure.  However, Hellstrom discloses the mounting portion 30 having four surfaces, including two non-adjacent surfaces as shown in Fig. 10B, which slide along the catheter sleeve 1 ([0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed 
Further, Stahler discloses rigid section 117 of member 103 being inserted into sheath member 105 according to the arrangements shown in Figs. 11C-H having a plurality of flat surfaces, including at least three surfaces of which two are non-adjacent surfaces ([0098]; Figs. 11B-H).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by Termanini with the keying arrangement disclosed by Stahler with the benefit of reducing or eliminating slippage between elements (Stahler [0098]).
Regarding Claim 52, Termanini as modified by Fujii, Hellstrom, and Stahler discloses the imaging instrument of claim 49.  Modified Termanini does not disclose at least four surfaces of the structure.  However, Hellstrom discloses the mounting portion 30 having four surfaces, including two non-adjacent surfaces as shown in Fig. 10B, which slide along the catheter sleeve 1 ([0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by Termanini with the shaft configuration disclosed by Hellstrom with the benefit of a clear resulting image to be interpreted by the operator (Hellstrom [0086]).
Further, Stahler discloses rigid section 117 of member 103 being inserted into sheath member 105 according to the arrangements shown in Figs. 11C-H having a plurality of flat surfaces, including at least three surfaces of which two are non-adjacent surfaces ([0098]; Figs. 11B-H).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument disclosed by Termanini with the keying arrangement disclosed by Stahler with the benefit of reducing or eliminating slippage between elements (Stahler [0098]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130066304 A1
US 20120238796 A1
	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795